The Honorable Bobby Lee Trammell State Representative 5213 Richardson Drive Jonesboro, Arkansas 72401-9686
Dear Representative Trammell:
This official Attorney General opinion is rendered in response to a question you have raised concerning county and regional industrial development corporations created under the County and Regional Industrial Development Corporation Act, codified at A.C.A. § 15-4-1201 et seq.
More specifically, you have asked:
  Does the term "region," as defined in the County and Regional Industrial Development Corporation Act include only areas in which all counties in a "region" geographically touch all other counties in that region?
It is my opinion that the term "region," as defined in the County and Regional Industrial Development Corporation Act, can include areas in which each county in the "region" touches at least one other county in that region, and does not require that all counties in a "region" touch all other counties in the region.
The County and Regional Industrial Development Corporation Act defines the term "region" as follows:
15-4-1202. Definitions.
  As used in this subchapter, unless the context clearly requires otherwise:
  (8) "Region" means any compact area comprised of three (3) or more contiguous counties within the State of Arkansas.
A.C.A. § 15-4-1202(8).
I recently addressed a question virtually identical to yours in Attorney General Opinion No. 97-409. I have enclosed a copy of that opinion for your review. In that opinion, I noted that the proper interpretation of the term "region" is an issue that can only be resolved conclusively through legislative or judicial clarification, and that has not, as of yet, been addressed in either manner.
I went on to take the position that pending such legislative or judicial clarification, the term "region," as defined in the Act, does not require that all counties in a region geographically touch all other counties in a region. See Op. Att'y Gen. No. 97-409, Response to Question 2. I based my conclusion on the fact that although there are numerous locations in Arkansas where three counties all touch one another, there are relatively few locations in Arkansas in which more than three counties all touch one another. I expressed my doubt as to whether the legislature intended to limit the applicability of the Act to those few locations. I also noted that the factors that might lead to the benefits of forming a corporation under the Act could arise out of geographic characteristics that are unrelated to a common border among all the counties in a region. I pointed out that such a limited interpretation of the Act could undermine its purposes.
I continue to hold the position stated in Op. No. 97-409. That is, pending judicial or legislative clarification to the contrary, it is my opinion that the term "region," as defined in the County and Regional Industrial Development Corporation Act, can include areas in which each county in the "region" touches at least one other county in that region, and does not require that all counties in a "region" touch all other counties in the region.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh